Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 6/3/2022 have been fully considered.  
Applicant has argued that Kim should not provide the act of removing the particle P.  This argument is respectfully found to be not persuasive because the comprising language of the claim does not exclude additional, unrecited elements (MPEP 2111.03 (I)Comprising), and that “comprising” is synonymous with “including”(MPEP 2111.03(I)Comprising).  
Applicant has argued that one of ordinary skill in the art would have no reason or motivation to combine the references relied upon in the last Office Action.  This argument is respectfully found to be not persuasive because motivation for combining the references is stated in the rejections of the last Office Action, and Applicant has not stated the error in the reason for combining the references (MPEP (MPEP 2145(I)Argument does not replace evidence where evidence is necessary).  Applicant has also argued that obviousness cannot be established on the basis of what is not known.  This argument is respectfully found to be not persuasive because Applicant has not stated what is not known in the rejection of the claims of the last Office Action.  Applicant has also argued that the dependent claims, being dependent upon claims 1, 12, and 17, are also allowable.  This argument is respectfully found to be not persuasive for the same reasons as stated above.  Applicant has amended claim 1 to include the feature “a wavelength conversion layer configured to convert a wavelength of light incident on the wavelength conversion layer and comprising a defective wavelength conversion pattern corresponding to”. Applicant has amended claim 12 to include the feature “a wavelength conversion layer configured to convert a wavelength of light incident on the wavelength conversion layer and comprising”.  Applicant has amended claim 17 to include the feature “a wavelength conversion layer configured to convert a wavelength of light incident on the wavelength conversion layer, the wavelength conversion layer comprising”.  New grounds of rejection are made.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 7-8 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0122878 A1)(“Kim”) in view of Kuo (US 2004/0002277 A1) and of Yoshioka et al (US 8,273,423B2)(“Yoshioka”).
Kim discloses a method of repairing a display device (Abstract), the display device includes a compensation layer 400 which is a wavelength conversion layer (para. 0078), and including a defective wavelength conversion pattern  which includes a defective pixel including a defective wavelength conversion pattern corresponding to a defective pixel area, as Kim discloses in Fig. 5 the conversion wavelength conversion pattern corresponds to a defective pixel area, the pixel area including the lower electrode 310 in Fig. 5, and Kim also discloses an organic emitting layer on the lower electrode (para. 0011) and the repair is to removing particle P (para. 0071 and Fig. 2) including
Removing a defective wavelength conversion pattern, as Kim discloses forming a penetrating hole through the emission layer ( para. 0074)
Injecting ink including wavelength conversion material into the defective area and , as Kim discloses filling in light emitting material 320 (para. 0058 and 0061) including in the air gap created by the particle (para. 0068 and 0071).
Kim is silent with respect to curing the injected ink. Kim is silent with respect to the recited display device upon which the method is applied.
Kuo, in the same field of endeavor of repairing organic electroluminescent devices, (Abstract), discloses uv cuing of organic layers (para. 0006), including electroluminescent layers (para. 0024).
Yoshioka, in the same field of endeavor of color filter on display substrate (Abstract), discloses color mixing along the outer edges of banks of pixels (col. 2, lines 62-67 and col. 3, lines 1-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the curing of the electroluminescent layer disclosed by Kuo with the method disclosed by Kim because Kuo discloses a step of art recognized suitability for an intended purpose (MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have corrected the defect in the pixel area and not along the outer edges in the method disclosed by Kim because Yoshioka supports that the mixing in the outer edges are not necessarily removed.
Re claim 7:  Kim discloses in Fig. 2 the forming of grooves on the side of feature P, and Kim also discloses injecting ink and the curing of ink, as Kim discloses uv cuing of organic layers (para. 0006), including electroluminescent layers (para. 0024).
Re claim 8:  Kim discloses uv cuing of organic layers (para. 0006), including electroluminescent layers (para. 0024).
Re claim 10:  Kim discloses a gas such as argon or neon introduced to the pixel area during the process which is in the rejection of claim 1 (para. 0086).

Claims 2-3 and 9 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0122878 A1)(“Kim”) in view of Kuo (US 2004/0002277 A1) ) and of Yoshioka et al (US 8,273,423B2)(“Yoshioka”)  as applied to claims 1 and 8 above, and further in view of Hiraoka (US 2017/0331041 A1).
Kim in view of Kuo  and of Yoshioka discloses the limitations of claims 1 and 8 as stated above.  Kim in view of Kuo and Yoshioka  is silent with respect to removing the defective pattern with a laser beam and with respect to inspecting the height.
Hiraoka, in the same field of endeavor of removing damaged portions of a display by laser irradiation (Abstract), discloses the removing of defective pattern by laser beam (para. 0036), the laser light is from a femtosecond layer (para. 0035), including forming an organic layer (para. 0132) and the defect may include also the organic layers, as Hiroaka discloses in Fig. 7 to Fig. 9 that the defect 20 is also in the organic light emitting layers 112, 113, and 115 (para. 0132).  Hiraoka also discloses inspecting the height, as Hiraoka discloses inspecting (para. 0035-0036), and Hiraoka discloses the height of the foreign substance or particle  which is inspected 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the femtosecond laser irradiation disclosed by Hiraoka with the method disclosed by Kim in view of Kuo and Yoshioka in order to obtain the benefit of accurately removing a defect such as a foreign substance from a pixel.
Re claim 3:  The combination of Kim and Kuo and Yoshioka  and Hiraoka discloses femtosecond laser, as Hiraoka discloses femtosecond laser as stated above in the rejection of claim 2. The reasons for combining the references are the same as stated above in the rejection of claim 2.
Re claim 9:  The combination of Kim and Kuo and Yoshioka  and Hiraoka discloses detection, as Hiroaka discloses detection of the particle or foreign substance (para. 0089)  and the height of the foreign substance or particle is detected (para. 0096 and 0091 and 0130).
Re claim 11:  The combination of Kim and Kuo and Yoshioka and Hiraoka discloses detection, as Hiroaka discloses detection of the particle or foreign substance (para. 0089)  and the height of the foreign substance or particle is detected (para. 0096 and 0091 and 0130).  One of ordinary skill in the art would have been motivated to detect the defect before removing the conversion pattern in order to selectively remove the defect.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0122878 A1)(“Kim”) in view of Kuo (US 2004/0002277 A1)  ) and of Yoshioka et al (US 8,273,423B2)(“Yoshioka”) as applied to claim 1 above, and further in view of Winters (US 6,771,028 B1).
Kim in view of Kuo and Yoshioka discloses the limitations of claim 1 as stated above.  Kim in view of Kuo and Yoshioka  is silent with respect to removing the defective pattern with a laser beam.
Winters, in the same field of endeavor of organic light emitting devices (Abstract), discloses that the color filter may be over the second electrode for a top emitting device and the color filter will be under the first electrode for a bottom emitting device (col. 11, lines 53-67 and col. 12, lines 1-5.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Winters with the device disclosed by Kim in view of Kuo and Yoshioka in order to determine the color filter being either above or under the first electrode, which is within the ordinary skill in the art to determine depending upon whether the device is top or bottom emitting according the disclosure made by Winters.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0122878 A1)(“Kim”) in view of Kuo (US 2004/0002277 A1 )  ) and of Yoshioka et al (US 8,273,423B2)(“Yoshioka”)  and of Winters (US 6,771,028 B1) as applied to claim 4 above, and further in view of Miyazawa et al (US 2011/0227104 A1)(“Miyazawa”).
Kim in view of Kuo and Yoshioka and of Witners discloses the limitations of claim 4 as stated above.  Kim in view of Kuo and Yoshioka and of Winters is silent with respect to irradiating the defective pixel selectively removing only the defective pattern without removing the color filter.
Miyazawa, in the same field of endeavor of repair by laser of organic display (Abstract), discloses selectively laser irradiation of the defective portion without ablating the color filter portions (para. 0026 and 0031).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Miyazawa with the method disclosed by Kim in view of Kuo and Yoshioka and of Winters in order to obtain the benefit disclosed by Miyazawa of selectively removing only the defective pattern.
Re claim 6:  The combination of Kim, Kuo and Yoshioka , and Winters disclose the color filter is to selectively transmit light of a first color and the wavelength conversion material includes a material to convert light of a second color into light of the first color, as a color filter disclosed by Winters converts light of a first color to a second color, and a conversion material such as disclosed by Kim converts light to a different color. 
Miyazawa, in the same field of endeavor of repair by laser of organic display (Abstract), discloses selectively laser irradiation of the defective portion without ablating the color filter portions (para. 0026 and 0031).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Miyazawa with the method disclosed by Kim in view of Kuo and Yoshioka and of Winters in order to obtain the benefit disclosed by Miyazawa of selectively removing only the defective pattern.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukai et al (US 7,491,477 B2)(“Fukai”).
Fukai discloses a method including 
A method of repairing a display (Abstract and col. 1, lines lines 9-15), the display includes a wavelength conversion layer configured to convert a wavelength of light, as Fukai discloses a color , conversion layer (col. 19, lines 18-30).  and including a wavelength conversion pattern, as Fukai discloses a color filter for example in Fig. 1C (col. 4, lines 6-8), and a pattern 105 is formed by a color-mixed portion (col. 5, lines 54-67 and col. 6, lines 1-16)
The method including removing the mixed wavelength conversion pattern and forming a repair pattern in a groove formed by the removing of the mixed wavelength conversion pattern, as Fukai discloses removing the mixed wavelength conversion pattern, as removing is defined as “to eliminate” (Merram-Webster’s Collegiate Dictionary , 10th edition, 1997).  Fukai also discloses forming a repair groove, as the converted portion forms a groove in the material surrounding the  converted portion , as shown in Fig. 1C.  Although there are further steps disclosed by Fukai, the comprising language of the claim does not exclude additional, unrecited elements (MPEP 2111.03 (I)Comprising), and that “comprising” is synonymous with “including”(MPEP 2111.03(I)Comprising).  




 
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Fukai et al (US 7,491,477 B2)(“Fukai”) as applied to claim 12 above, and further in view of  Winters (US 6,771,028 B1).
Fukai discloses the limitations of claim 12 as stated above.  Fukai is silent with respect to first wavelength material does not include the second wavelength conversion material.
Winters, in the same field of endeavor of organic light emitting devices (Abstract), discloses that the color filter may be over the second electrode for a top emitting device and the color filter will be under the first electrode for a bottom emitting device (col. 11, lines 53-67 and col. 12, lines 1-5.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Winters with the device disclosed by Kim in view of Aziz in order to determine the color filter being either above or under the first electrode, which is within the ordinary skill in the art to determine depending upon whether the device is top or bottom emitting according the disclosure made by Winters, and which is a disclosure of that it is within the ordinary skill in the art to arrange the layers such that the material does not include the second wavelength conversion material depending upon whether the device is top or bottom emitting .
Re claim 14:  Fukai discloses removing the defect with a laser, as Fukai discloses a curable ink for the color filter, and that the curable ink is cured with a laser (col. 5, lines 44-53 and col. 6, lines 1-17).
Re claim 15:  Fukai discloses in Fig. 1C  in portion 105 and Fig. 1D that there is a groove in the portion 105, as groove is defined as “a narrow depression” (Merriam-Webster’s Collegiate Dictionary, 10th ed., 1997).
Re claim 16:   Fukai discloses inkjet method for forming the color filter (col. 1, lines 50-64).





Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukai et al (US 7,491,477 B2)(“Fukai”) and of Yoshioka et al (US 8,273,423B2)(“Yoshioka”) and of Kim et al  (US 2018/0122878 A1)(“Kim”).
Fukai discloses a display, the display includes a wavelength conversion layer configured to convert a wavelength of light, as Fukai discloses a color , conversion layer (col. 19, lines 18-30).  and including a wavelength conversion pattern, as Fukai discloses a color filter for example in Fig. 1C (col. 4, lines 6-8), and a pattern 105 is formed by a color-mixed portion (col. 5, lines 54-67 and col. 6, lines 1-16)
The display includes  a mixed wavelength conversion pattern and  a repair pattern, as Fukai discloses removing the mixed wavelength conversion pattern, as removing is defined as “to eliminate” (Merram-Webster’s Collegiate Dictionary , 10th edition, 1997).  Fukai also discloses  a repair groove, as the converted portion forms a groove in the material surrounding the  converted portion , as shown in Fig. 1C.  Although there are further features disclosed by Fukai following the formation of the mixed portion of the wavelength conversion portion, the comprising language of the claim does not exclude additional, unrecited elements (MPEP 2111.03 (I)Comprising), and that “comprising” is synonymous with “including”(MPEP 2111.03(I)Comprising).  
Fukai does not explicitly state a first subpixel and a second subpixel.
Yoshioka, in the same field of endeavor of color filter substrate (Abstract), discloses that the regions of color mixing are between pixels (para. 0065 and Fig. 5).
Kim, in the same field of endeavor of organic light emitting display (Abstract), discloses that pixels may include subpixels (para. 0117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Yoshioka with the device disclosed by Fukai because Yoshioka discloses an arrangement well known in the art and of art recognized suitability for an intended purpose (MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim with the device disclosed by Fukai because Kim discloses a structure of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 18:  Fukai discloses the mixed wavelength portion converts a light of a third color into light of the first color and a second conversion material converts light of the third color into light of the second color and the repair pattern includes the second wavelength conversion material and does not include the first wavelength conversion material, as Fukai discloses the material from portion 102 a material from portion 103 in Fig. 1C which have a portion in which a portion from 102 and from 103 from a mixing portion, the repair pattern does not include the color of the unmixed portions, as the mixed portion is a mixture of the two portions.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Fukai et al (US 7,491,477 B2)(“Fukai”) and of Yoshioka et al (US 8,273,423B2)(“Yoshioka”) and of Kim et al  (US 2018/0122878 A1)(“Kim”) as applied to claim 18 above, and further in view of Merz (US 2011/0273377 A1).
            Fukai in view of Yoshioka and Kim discloses the limitations of claim 18 as stated above.  Fukai in view of Yoshioka and Kim is silent with respect to  an upper substrate.
             Merz, in the same field of endeavor of OLED and LCD (Abstract) discloses OLED backlight for LCD, the OLED substrate being a lower substrate and the LCD substrate being the upper substrate (para. 0006, 0037-0038 and Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Merz with the device disclosed by Fukai in vie of Yoshioka and Kim in order to obtain the benefit of using OLED backlight to increase performance without increasing thickness or complexity as disclosed by Merz (Merz, para. 0004).


 Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukai et al (US 7,491,477 B2)(“Fukai”) and of Yoshioka et al (US 8,273,423B2)(“Yoshioka”) and of Kim et al  (US 2018/0122878 A1)(“Kim”) as applied to claim 18 above, and further in view of Shim et al (US 2014/0191202 A1)(“Shim”).
Fukai in view of Yoshioka and of Kim discloses the limitations of claim 18 as stated above.  Fukai in view of Yoshioka and of Kim is silent with respect to a light transmission pattern.
Shim, in the same field of endeavor of organic light emitting diodes (Abstract), discloses a third subpixel and a light transparent pattern, as Shim discloses the pixels including semi-transparent portions which include transparent portions and reflective portions in the sub-pixel regions (para. 0011 and 0027 and 0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Shim with the device disclosed by Fukai in view of Yoshioka and of Kim in order to obtain the benefit disclosed by Shim of improved illumination by improvement of the microcavity structure (Shim, para. 0011-0012).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895